Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 1 of 18 PageID 416



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 ERIN JUNIOR, individually and on behalf of all               CASE NO.: 6:18-cv-1598-ORL- 40-TBS
 others similarly situated,

        Plaintiff,                                            CLASS ACTION
 v.

 INFINITY AUTO INSURANCE COMPANY,
 a foreign insurance company

      Defendant.
 ____________________________________/


         PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                  OF PROPOSED CLASS ACTION SETTLEMENT


         Plaintiff Erin Junior submits this unopposed Motion and respectfully requests that the Court

 preliminarily approve the proposed class action settlement described in detail in the Class Action

 Settlement Agreement and exhibits thereto (“Agreement”), attached hereto as Exhibit A and

 incorporated herein by reference.

         I.          CONCISE STATEMENT OF THE RELIEF REQUESTED

         The Parties file this motion requesting that the Court preliminarily approve a class action

 settlement, and preliminarily certify a settlement class. The Parties jointly and respectfully request that

 the Court grant preliminary approval of the proposed settlement, and enter an order of preliminary

 approval including the content of the proposed order attached as Exhibit 1 to the Agreement.

         The proposed preliminary approval order approves the form of notice to be given to the class,

 establishes a schedule and process for the submission of any objections or requests for exclusion from

 the class, and provides for a fairness hearing to be held by the Court. The parties anticipate later

 requesting final approval of the settlement in advance of the fairness hearing.
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 2 of 18 PageID 417



         II.     STATEMENT OF THE BASIS FOR THE REQUEST

         The Parties have reached a settlement agreement for the purpose of providing to members of

 a settlement class who make a valid claim sales tax, title transfer fees, and tag transfer fees in the full

 amount alleged to be owed in the Second Amended Complaint to total-loss insureds. The settlement

 agreement also provides to class members who make a valid claim 75% of any other fees incidental to

 the replacement of a vehicle that class members incurred when replacing their vehicle, not to exceed

 $525.00 (which would correspond to $800.00 in incurred fees ($800.00 * 0.75 = $525.00)).

         III.    MEMORANDUM OF LEGAL AUTHORITY

                 a. Background

         The Parties reached the Agreement after nine months of litigation and following a day-long

 mediation session with mediator Rodney Max on June 19, 2019, followed by lengthy further

 negotiations.

         This case involves allegations that Defendant breached automobile insurance policies issued

 to Plaintiff and members of the proposed class by failing to include in payments for total loss vehicles

 an amount for sales tax calculated based on the sales tax that would be due upon purchase of a

 comparable vehicle and failure to pay other regulatory fees. Exhibit B (“Phillips Decl.”) ¶ 5.

 Defendant’s practice and procedure concerning sales tax depended on several potential factual

 scenarios. If the total-loss insured elected to retain the salvage value, Defendant’s practice was to not

 include any amount in sales tax in making the total-loss payment. Id. at ¶ 6. If the total-loss insured

 did not retain salvage value, and the sales tax amount (calculated as a percentage of the total-loss

 adjusted vehicle value, or “ACV Sales Tax”) was $250.00 or less, Defendant’s practice was to include

 sales tax in the total-loss payment. Id. If the total-loss insured did not retain salvage value and the ACV

 Sales Tax exceeded $250.00, Defendant’s practice was not to include sales tax in the total-loss payment

 unless and until the insured actually incurred the cost of sales tax in replacing the vehicle, at which
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 3 of 18 PageID 418



 point Defendant would pay the incurred sales tax up to the amount that would be owed on the total-

 loss vehicle. Id. Further, Defendant’s practice was generally not to include regulatory fees or fees

 incidental to vehicle replacement, including title transfer fee and tag transfer fee. Id. at ¶ 7.

         The aforementioned facts were elicited through discovery conducted and data solicited during

 this litigation. Id. at ¶ 4, 8. Plaintiff alleges that the failure to pay costs reasonably likely to be incurred

 constitutes a breach of contract; at minimum, then, the failure to pay regulatory fees, such as title

 transfer fee and tag transfer fee, constitutes a breach of contract for every putative class member.

 Plaintiff further alleges that the failure to pay ACV Sales Tax constitutes a breach of contract for any

 putative class member not paid sales tax in an amount calculated as the applicable percentage of the

 adjusted vehicle value. Defendant maintains that its practices and procedures were valid and lawful

 pursuant to its Policies and Florida law.

         If the case were to proceed through final judgment in this Court, and then an appeal to the

 Eleventh Circuit, both sides would bear risk. The putative class would bear the risk of recovering

 nothing if class certification were denied or reversed on appeal, or if judgment was entered in favor

 of Defendant or a judgment in favor of the class was overturned on appeal. Plaintiffs alleging similar

 claims have secured summary judgment and class certification in several similar cases in front of Judge

 Byron and in the Southern District of Florida; however, one of those cases, Roth v. Geico General, is

 currently pending before the Eleventh Circuit and Geico General is appealing both the certification

 of the class and summary judgment. 1 Plaintiff and the class bear the risk that an overturn by the

 Eleventh Circuit of those related issues would make their case far less likely to succeed, while

 Defendant bears the risk that the Eleventh Circuit could affirm such decisions and make the Class

 more likely to prevail. Id. at ¶¶ 10-12.



 1
  Other cases are not yet ripe for appeal, and in at least one case (Jones), the Parties notified this
 Court they reached settlement.
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 4 of 18 PageID 419



         Infinity has agreed to change its practice in Florida such that they include in payments for total

 loss vehicles an amount for sales tax calculated as the applicable percentage of the adjusted vehicle

 value irrespective of any replacement. Agreement at ¶ 111. Infinity also agreed to change their practice

 in Florida such that they include in payments for total loss vehicles the mandatory minimum amounts

 for title transfer fees and registration transfer fees. Id. Infinity agreed to maintain such practice in place,

 for a commercially-reasonable time, unless and until 1) they implement a change in the insurance

 policy forms permitting or requiring a different practice and procedure; 2) a Florida District Court of

 Appeal, the Florida Supreme Court or the U.S. Court of Appeals for the Eleventh Circuit issues a

 decision on the issue permitting a different practice and procedure; or 3) the Florida legislature amends

 to passes a new statute requiring a different practice or procedure. Id.; see also Phillips Decl. at ¶ 18.

                  b. The Proposed Settlement

         The proposed settlement requires Defendant and its related entities and subsidiaries to do the

 following: (1) make payment to all settlement class members who submit valid claims in an amount

 equal to the adjusted vehicle value plus sales tax of 6% of the adjusted vehicle value, plus $75.25 in

 title transfer fees, plus $4.60 in tag transfer fees, offset by payments for sales tax or transfer fees, if

 any, in the original total-loss payment; (2) make payment of any other incurred fees other than title

 transfer and tag transfer fees to all settlement class members who submit their replacement purchase

 agreement with the claim form, up to $525.00. Agreement at ¶¶ 63-67.

         As to the first requirement, consider a hypothetical where the adjusted vehicle value of a total

 loss vehicle is $20,000. If the original total-loss payment did not include any amount in Sales Tax or

 Transfer Fees, the class member would be entitled to payment of $1,279.85 ($1,200 in sales tax

 ($20,000 * .06) + $75.25 (title transfer fee) + $4.60 (tag transfer fee)). Phillips Decl. ¶ 16. Consider a

 second hypothetical in which the adjusted vehicle value is $2,000. If the original total-loss payment

 included $120.00 in sales tax, the class member would be entitled to payment of $79.85, under the
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 5 of 18 PageID 420



 same calculation listed above. 2 Id. Finally, consider a third hypothetical: if the adjusted vehicle value is

 $10,000 and the original total-loss payment included $300.00 in sales tax, the class member would be

 entitled to payment of $379.85 ($600.00 in sales tax ($10,000 * .06) + $75.25 + $4.60, less the original

 $300.00 in sales tax).. Id.; see also Agreement at ¶ 65 (explanation through use of hypotheticals).

         Under the second scenario, Defendant and its related subsidiaries and entities agree to make

 an additional payment for any other fees incidental to the replacement of a vehicle if the class member

 includes its replacement vehicle purchase agreement along with the claim form. Agreement at ¶¶ 63-

 65. Class members do not need to submit the purchase agreement in order to be entitled to amounts

 listed above. Class members only need to submit the purchase agreement if they seek payment of fees

 in addition to amounts for sales tax and transfer fees as set forth above. Phillips Decl. at ¶ 17; Agreement

 at ¶ 64. If the class member submits the purchase agreement, Defendant will also pay for 75% any

 other fees incidental to replacement of the vehicle up to $525.00. In other words, if a class member

 paid any other fees incidental to replacement of the vehicle in the amount of $300.00, Defendant will

 pay $225.00 in addition to any amounts owed for sales tax and transfer fees as set forth above. If the

 class member paid any other fees incidental to the replacement of a vehicle in the amount of $900,

 Defendant will pay $525 in addition to any amounts owed for sales tax and transfer fees as set forth

 above. Id.

         Finally, Defendant agrees, moving forward, to include in payments for total loss vehicles

 insured under Florida policies an amount for sales tax calculated as the applicable state plus local

 percentage on the adjusted vehicle value of the total-loss vehicle, along with $75.25 for title transfer

 fees and $4.60 for tag transfer fees, unless and until 1) they implement a change in the insurance policy


 2
  This hypothetical would be unsurprising, because the ACV Sales Tax is $120.00 (6% of the adjusted
 vehicle value, i.e. $2,000). Defendant’s general practice was to pay sales tax without condition if the
 amount owed was $250.00 or less, but to not pay title and tag transfer fees. Under this scenario, then,
 the amount to which the class member is entitled represents an amount for title transfer fees ($75.25)
 and tag transfer fees ($4.60, for a total of $79.85).
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 6 of 18 PageID 421



 forms permitting or requiring a difference procedure; 2) a Florida District Court of Appeal, the Florida

 Supreme Court or the U.S. Court of Appeals for the Eleventh Circuit issues a decision on the issue

 permitting a difference procedure; or 3) the Florida legislature amends or passes a statute requiring a

 different procedure.

         Plaintiff calculate that the settlement cash value for all past claims under the terms of the

 settlement is approximately $22.79 million. Phillips Decl. at ¶ 20. Plaintiff also calculate that the value

 of the agreement to change the business practice, which varies based on claim volume, is

 approximately $187,600 per month and $2.25 million per year. Id. at ¶ 21. Determining the amount

 that was paid for sales tax on many of the claims may require a detailed review of the claim file to

 assess the basis for each payment that was made and what was included in that payment. Id. at ¶ 22.

 The proposed settlement provides for Infinity to review the files of class members who make claims

 in the settlement in order to make these determinations. Further, determining the amount owed in

 other fees incidental to the replacement of a vehicle requires a review of the replacement purchase

 agreement. The class member will have the opportunity to object to any determination by Infinity and,

 if necessary, a neutral evaluator will arbitrate any disagreement. Agreement at ¶¶ 23, 76. For the

 convenience of settlement class members in submitting claims, Infinity will extract available

 information from its claim records concerning the vehicle make, model and year, and the date of loss,

 to pre-fill information on the claim forms. See Id. at Exhibit 3.

         This type of settlement structure, under which class members need to submit claim forms if

 they wish to make a claim for payment in the settlement process, is regularly approved by federal

 courts, including in the Eleventh Circuit. See, e.g., Bastian v. United Servs. Auto. Ass'n, 2017 U.S. Dist.

 LEXIS 180757 (M.D. Fla. Nov. 1, 2017) (approving similar claims-made settlement in class action

 concerning total-loss vehicles where the defendant’s internal procedure for payment of sales tax was

 materially identical to Infinity’s); Bd. of Trs. of Lake Worth Employees' Ret. Sys. v. Merrill Lynch, Pierce,
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 7 of 18 PageID 422



 Fenner & Smith, Inc., 2012 U.S. Dist. LEXIS 194111 (M.D. Fla. July 30, 2012); Poertner v. Gillette Co.,

 618 Fed. Appx. 624, 628 (11th Cir. 2015); Faught v. Am. Home Shield Corp., 668 F.3d 1233, 1238 (11th

 Cir. 2011); Montoya v. PNC Bank, N.A., 2016 U.S. Dist. LEXIS 50315, *40-41 (S.D. Fla. Apr. 13, 2016);

 Braynen v. Nationstar Mortg., LLC, 2015 U.S. Dist. LEXIS 151744, *43-44 (S.D. Fla. Nov. 9, 2015); Hall

 v. Bank of Am., N.A., 2014 U.S. Dist. LEXIS 177155, *23-24 (S.D. Fla. Dec. 17, 2014).

         The proposed settlement further provides that class counsel may make an application for fees

 and costs to be awarded in the Court’s discretion, not to exceed $2,500,000.00, and Infinity will not

 oppose that application. Agreement at ¶¶ 83-86. The proposed settlement also provides that class

 counsel may make an application for incentive awards to the named Plaintiff to compensate her for

 service as class representative, not to exceed $5,000.00 and Infinity will not oppose that application.

 Id.

                 c. Class Certification Is Warranted

         In deciding whether to grant preliminary approval, some courts have also made a preliminary

 inquiry into whether the requirements of Fed. R. Civ. P. 23 for certification of a class for settlement

 purposes are satisfied. 3 See, e.g., Legg v. E-Z Rent a Car, Inc., 2015 U.S. Dist. LEXIS 178022, at *3-4

 (M.D. Fla. May 28, 2015) (Byron, J.) (addressing Rule 23 factors in preliminary approval Order). Each

 of those requirements are satisfied here for settlement purposes, for the Settlement Class, defined as:

                 All policyholders who were paid a Total Loss Payment under an
                 Automobile Insurance Policy during the Class Period. 4
 3
    Defendant does not oppose certification of the Settlement class, and has agreed to settle the
 Settlement Class claims as set forth herein. However, Defendant does not necessarily agree with
 Plaintiff’s interpretation of Rule 23 and does not agree that such factors would apply to a litigation
 class. Defendant maintains all defenses to class certification should this Agreement not be finally
 approved for any reason, and this Agreement does not constitute a waiver of any such defenses to a
 litigated class.
 4
   There are several minor differences between the Settlement Class here and that alleged in the Second
 Amended Complaint. First, the Class Period runs through the date Preliminary Approval is entered.
 Agreement at ¶ 9. Second, there is no “private-passenger” limiting adjective, because Infinity agreed
 to include commercial total-loss claims, and the commercial Policy language is materially identical to
 private-passenger Policy language. Phillips Decl. at ¶ 22. Third, the injunctive relief class is not
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 8 of 18 PageID 423




         Excluded from the class are: (i) claims that were the subject of any lawsuit filed during the

 Class Period alleging causes of action related to any Released Claims, except for the Named Plaintiff’s

 claims; (ii) claims for which Infinity received a valid and executed release during the Class Period; and

 (iii) Infinity, all present or former officers and/or directors of Infinity, the Neutral Evaluator, Class

 Counsel, a Judge of this Court, and Infinity’s counsel of record. Agreement at ¶ 34.

         The numerosity requirement is satisfied for purposes of settlement because Infinity, through

 deposition testimony and records produced including during discovery and during mediation and the

 settlement process, demonstrated that that there are more than 19,000 class members during the class

 period who had total loss auto claims in Florida and are entitled to, at minimum, transfer fees, and

 may be additionally entitled to payments for sales tax and other fees incidental to replacement of a

 vehicle. Phillips Decl. at ¶ 25.

         Rule 23(a)(2) requires a plaintiff to show that “there are questions of law or fact common to

 the class.” Fed. R. Civ. P. 23(a)(2). The claims must depend on a common contention of which “its

 truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

 stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350(2011). Here, the commonality requirement is

 satisfied for purposes of settlement because there is a common question of law concerning whether



 included here. Since the filing of the Second Amended Complaint, the Eleventh Circuit held that
 equitable relief in a class action against an insurer was inappropriate because the plaintiff lacked Article
 III standing, given that he did not (and could not) show sufficient likelihood of reoccurring injury as
 to himself. A&M Gerber Chiropractic LLC v. Geico Gen. Ins. Co., 2019 U.S. App. LEXIS 16067 (11th Cir.
 May 30, 2019) (citing Malowney v. Federal Collection Deposit Grp., 193 F.3d 1342, 1346 (11th Cir. 1999);
 accord Strickland v. Alexander, 772 F.3d 876, 883 (11th Cir. 2014) (Where the plaintiff seeks declaratory
 or injunctive relief, as opposed to damages for injuries already suffered, . . . the injury-in-fact
 requirement insists that a plaintiff ‘allege facts from which it appears there is a substantial likelihood
 that he will suffer injury in the future.’”) (other citations omitted). Although Infinity has agreed to
 change its business practice as outlined herein – and thus conferred a substantial benefit on those
 Settlement Class members still insured by Infinity and on those Class Members who would have made
 up the Injunctive Relief class – given the Eleventh Circuit’s holding, Plaintiff does not believe she can
 adequately show Article III standing such that the Injunctive Relief class could be certified.
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 9 of 18 PageID 424



 Infinity’s standard and uniform Policy promise to pay the actual cash value of a total-loss vehicle

 requires payment of costs reasonably likely to incur, including sales tax, title and tag transfer fees, and

 other fees incidental to the replacement of a vehicle. This issue applies to all claims of the proposed

 Settlement Class and every Settlement Class member, and its resolution – whether in further litigation

 or on appeal – would resolve an issue central, perhaps dispositive, to every class member claim. Phillips

 Decl. at ¶¶ 26.

         Rule 23(a)(3) requires that the class representative’s claim(s) be typical of the claims of the

 Settlement Class. Fed. R. Civ. P. 23(a)(3). The typicality requirement “measures whether a sufficient

 nexus exists between the claims of the named representative and those of the class at large.” Hines v.

 Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003). To show a “sufficient nexus” exists, the claimant must

 show that “the claims or defenses of the class and the class representative arise from the same event

 or pattern or practice and are based on the same legal theory.” Kornberg v. Carnival Cruise Lines, Inc., 741

 F.2d 1332, 1337 (11th Cir. 1984). Here, the typicality requirement is satisfied for purposes of

 settlement because Plaintiff’s claims based on precisely the same legal theory and “pattern or practice”

 as every Class Member: the claim that ACV includes costs reasonably likely to be incurred in replacing

 a vehicle, and Infinity’s “pattern or practice” of not paying some costs “reasonably likely to be

 incurred” at all (for instance, title transfer fees) and imposing an extracontractual precondition on

 payment of other costs “reasonably likely to be incurred” (namely, sales tax). Phillips Decl. at ¶ 28.

 Further, Plaintiff’s claim is typical of the Class Members because Plaintiff and every Class member

 were insured under form Policies containing materially identical language. Id.

         Rule 23(a)(4) requires that “the representative parties ... fairly and adequately protect the

 interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy requirement “encompasses two separate

 inquiries: 1) whether any substantial conflicts of interest exist between the representatives and the

 class; and 2) whether the representatives will adequately prosecute the action.” Valley Drug Co. v. Geneva
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 10 of 18 PageID 425



 Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003). Here, the adequacy of representation requirement

 is satisfied for purposes of settlement. Class Counsel’s declaration demonstrates that Plaintiff

 adequately performed her duties as class representative. Phillips Decl. at ¶ 31-32. There is no evidence

 that Plaintiff possesses any conflict of interest with the Proposed Class. Id. The declaration of Class

 Counsel demonstrates they competently represented the proposed class to date, and are qualified to

 represent the settlement class. Id. at ¶¶ 34-46. Further, Class Counsel has litigated several other similar

 class actions with successful results, and have been appointed Class Counsel in such cases in the

 Southern District and by Judge Byron in other cases in the Middle District. Id.

         Rule 23(b)(3) requires a finding that “questions of law or fact common to class members

 predominate over any questions affecting only individual members” (predominance) and that “a class

 action is superior to other available methods for fairly and efficiently adjudicating the controversy”

 (superiority). Fed. R. Civ. P. 23(b)(3). The predominance inquiry requires a court to determine whether

 any common issues are more prevalent than any individualized issues, and, if they are, predominance

 is satisfied. Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). As to the superiority analysis,

 the question of “whether the class action is the superior method for a particular case focuses on

 increased efficiency.” Agan v. Katzman & Korr, P.A., 222 F.R.D. 692, 700 (S.D. Fla. 2004). Here, the

 common question – whether ACV includes costs reasonably likely to be incurred in replacement –

 predominates over any individual question. Essentially the only “individual” question, such as it is,

 concerns the amount of damages to which Class Members are entitled, and individual question of

 damages do not preclude a finding of predominance. Brown v. Electrolux Home Products, Inc., 817 F. 3d

 1225, 1239 (11th Cir. 2016)

         As to the superiority factor, “[p]roper superiority analysis considers ‘the relative advantages of

 a class action suit over whatever other forms of litigation might be realistically available to the

 plaintiffs.’” Dickens v. GC Servs. Ltd. P’ship, 706 Fed. Appx. 529, 537-38 (11th Cir. 2017) (quoting Sacred
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 11 of 18 PageID 426



 Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1184 (11th Cir. 2010)).

 When common issues predominate over individual ones, superiority often is found because the less

 that individual questions are central to litigation, the less individual class members have in controlling

 the litigation. Klay v. Humana, Inc., 382 F.3d 1241, 1269 (11th Cir. 2004). Here, common issues are

 entirely central to the litigation (thus more than satisfying the first prong of the superiority analysis)

 and the other three prongs also favor class treatment – no action was “already commenced” by any

 member of the class prior to this litigation, 5 it is desirable and efficient to concentrate class members’

 identical claims in this forum, and Plaintiff is unaware of any difficulties in the management of this

 action. 6 Id. at 1269 (setting forth the four superiority prongs of analysis).

         Given that Defendant, by agreeing to the proposed settlement, agreed to make payments of

 additional sales tax amounts based only upon vehicle valuations already performed and flat fees that

 are administered mechanically, individualized questions do not predominate and a class action is

 superior to other available methods of adjudication. Phillips Decl. at ¶ 28.

                 d. Preliminary Approval Is Warranted

         Preliminary approval of a class action settlement “is not binding, and it is granted unless a

 proposed settlement is obviously deficient.” Smith v. Wm. Wrigley Jr. Co., 2010 U.S. Dist. LEXIS 67832,



 5
   A case in the Southern District was brought by an Infinity insured as a putative class action that was
 filed almost a year after Plaintiff filed. Phillips Decl. at ¶ 29. However, that case is one of several others
 that predominantly focuses on a challenge to the methodology utilized to determine the base value of the
 total-loss vehicles. Id. Plaintiff asserts no such claim here, it is not a part of the settlement, and the
 Parties agreed to specifically exclude such claims from the release. Id. Thus, the plaintiff in that case
 will be able to continue prosecuting their claim challenging Defendant’s methodology in determining
 the base value of the total-loss vehicle. Id. at ¶ 30.
 6
   Indeed, Judge Byron certified two similar cases concerning almost identical claims as those here –
 failure to pay certain replacement costs to insureds who suffered a total loss – against Geico and State
 Farm. Jones v. Gov't Emples. Ins. Co., 2019 U.S. Dist. LEXIS 58201 (M.D. Fla. Apr. 4, 2019); Sos v. State
 Farm Mut. Auto. Ins. Co., 2019 U.S. Dist. LEXIS 139680, at *10 (M.D. Fla. May 2, 2019); see also Roth
 v. GEICO Gen. Ins. Co., 2018 U.S. Dist. LEXIS 226658, at *9 (S.D. Fla. May 3, 2018) (Dimitrouleas,
 J.) (certifying class of GEICO insureds for claim alleging GEICO underpaid sales tax and title transfer
 fees).
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 12 of 18 PageID 427



 *6 (S.D. Fla. June 15, 2010). “Preliminary approval is appropriate where the proposed settlement is

 the result of the parties’ good faith negotiations, there are no obvious deficiencies and the settlement

 falls within the range of reason.” Id. at *7. These requirements are readily satisfied here, as

 demonstrated above and in the exhibits hereto. City of L.A. v. Bankrate, Inc., 2016 U.S. Dist. LEXIS

 115071, *14-15 (S.D. Fla. Aug. 24, 2016) (granting preliminary approval of proposed class action

 settlement where “the proposed settlement was made after mediation was conducted,” “[t]he

 negotiations appear to have been made in good faith and there do not appear to be any obvious

 deficiencies,” and the settlement amount “appears to be within the range of reasonableness”);

 Almanzar v. Select Portfolio Servicing, Inc., 2015 U.S. Dist. LEXIS 178149, *5- 6 (S.D. Fla. Oct. 15, 2015)

 (granting preliminary approval, finding that proposed class action settlement was based on “informed,

 good-faith, arms-length negotiations between the Parties and their capable and experienced counsel,”

 and settlement was “within the range of reasonableness and possible judicial approval”).

         As will be set forth in greater detail in the Motion for Final Approval – and as demonstrated

 by the attached Agreement – all six factors used by courts to evaluate the fairness and adequacy of a

 settlement favor approval here. Leverso v. Southtrust Bank, 18 F.3d 1527, 1530 n. 6 (11th Cir. 1994)

 (outlining six factors). 1) There was no fraud or collusion in the settlement, which rather was entered

 into after arms-length negotiations and with the assistance of an experienced and well-respected

 mediator; 2) this litigation is complex and expensive (similar litigation is ongoing for cases filed in

 2016, some of which are currently pending appeal); 3) Plaintiff propounded extensive discovery and

 deposed representatives concerning the claims process, procedures, and data to gain a complete

 understanding of all of the issues in this litigation; 4) likelihood of success is uncertain; 5) Plaintiff

 secured the full damages she sought (along with fees in addition upon submission of a purchase

 agreement); and 6) Plaintiff and her counsel believe that securing full damages – and even beyond –

 is an excellent result for the class. Phillips Decl. at ¶¶ 47-49; Exh. C (Decl. of Mediator Rodney Max);
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 13 of 18 PageID 428



 see also, e.g., Brna v. Isle of Capri Casinos Inc., 2018 U.S. Dist. LEXIS 26662, at *4-5 (S.D. Fla. Feb. 20,

 2018) (Rodney Max’s involvement “serves to reject any notion that a resulting settlement was the

 product of collusion.”); Lee v. Ocwen Loan Servicing, LLC, 2015 U.S. Dist. LEXIS 121998, *11 (S.D. Fla.

 Sept. 14, 2015) (recognizing Rodney Max as “probably one of the top mediators in the country.”).

         Plaintiffs believe the Agreement is beneficial to the Class for several reasons, as can be seen

 between a comparison of the likelihood of ultimate success and the relief secured through the

 settlement. See Palmer v. Dynamic Recovery Solutions, LLC, 2016 U.S. Dist. LEXIS 59229 (M.D. Fla. May

 4, 2016) (Bryon, J.) (comparing merits of the case to the relief secured through settlement in

 determining whether to preliminarily approve a settlement). Although Plaintiff intends on laying out

 the reasons why the settlement is beneficial to the class in greater detail when Plaintiff moves for final

 approval, Plaintiff briefly notes that as set forth above, likelihood of success is uncertain. Although

 insureds making similar claims have secure positive rulings at the trial court level, no appellate court

 – state or federal – have substantively addressed the questions of liability or class certification in these

 total-loss cases. One such case is currently pending in the 11th Circuit – and of course, as to the merits,

 the standard of review is de novo. Phillips Decl. at ¶¶ 10-12.

         Under this Court’s analysis in Palmer, such reality is then compared to the value of the relief

 secured through the Settlement. 2016 U.S. Dist. LEXIS 59229. The value of the settlement is

 significant. First, Plaintiff secured $79.85 in title and tag transfer fees and the full 6% in sales tax,

 which essentially equals the relief that could have been afforded even by a final, contested judgment.

 Phillips Decl. at ¶¶ 47-48; see also, e.g., Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 693 (S.D.

 Fla. 2014) (finding significant that settlement afforded more relief than likely would have been secured

 at trial). 7 Additionally, the Notice to which the Parties agree is robust and comprehensive. Phillips


 7
  As to Additional Fees, the relief secured is also significant, particularly given the uncertainty (or even
 unlikelihood) of success – no court has ever afforded relief to plaintiffs on such claims and, to
 Plaintiff’s knowledge, no such relief has been included in any settlement. Phillips Decl. at ¶ 48-49.
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 14 of 18 PageID 429



 Decl. at ¶ 49. Defendant agreed to send individual Notice by direct mail (including provisions to

 ensure any class member who changed addresses is located), thus providing significant assurance that

 Class Members will receive Notice. Agreement at ¶ 52-57; see Braynen v. Nationstar Mortg., LLC, 2015

 U.S. Dist. LEXIS 151744, at *56 (S.D. Fla. Nov. 9, 2015) (robust notice plan is evidence terms of

 settlement are fair and reasonable).

         Moreover, as to Sales Tax and Title and Tag Transfer Fees, the claims process is as simple as

 it could conceivably be – the form is pre-filled, postage pre-paid, and Class Members must simply

 attest to the information and send the Claim form back. Agreement at ¶¶ 66, 71-72, Exhibit 3; see

 Wilson v. EverBank, 2016 U.S. Dist. LEXIS 15751, at *32-33 (S.D. Fla. Feb. 3, 2016) (finding significant

 that class members need not submit any additional evidence or documentation beyond merely

 “checking a box” which “should take no more than a few minutes for the average claimant to

 complete.”). As to Additional Fees, Class Members must simply include in the Claim Form their

 replacement-vehicle purchase/lease agreement – and even such inclusion in no way impacts a Class

 Members’ eligibility for Sales Tax and Title and Tag Transfer Fee payment, but is instead completely

 optional for Class Members who want to receive an Additional Fee payment. Agreement at ¶¶ 64, 66-

 67.

         The settlement includes a claims-made structure, which does not impact the “fairness,

 reasonableness, or adequacy of proposed settlement.” Hamilton v. SunTrust Mortg. Inc., 2014 U.S. Dist.

 LEXIS 154762, at *18 (S.D. Fla. Oct. 24, 2014) (quotations omitted). Defendants asserted and

 confirmed they would not settle the claim absent the claims-made structure. Agreement at ¶ 117.

 Courts find this to be perhaps the most important factor in determining whether a claims-made

 settlement is fair and reasonable. See, e.g., Casey v. Citibank, N.A., 2014 U.S. Dist. LEXIS 156553, at *6

 (N.D. N.Y. Aug. 21, 2014) (while direct payment may have resulted in more class members receiving

 some payment, “there is no reason to believe the defendants would agree to such terms” and thus the
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 15 of 18 PageID 430



 feasibility of direct payment “is irrelevant”) (citing Uhl v. Thoroughbred Tech. & Telecomms., Inc., 309 F.3d

 978, 986 (7th Cir. 2002) (because the inquiry into a proposed settlement structure “is limited to

 whether the settlement is lawful, fair, reasonable and adequate[,] . . . [an objector] must do more than

 just argue that she would have preferred a different settlement structure”)); Montoya v. PNC Bank,

 N.A., 2016 U.S. Dist. LEXIS 50315, at *49 (S.D. Fla. Apr. 13, 2016) (claims-made settlement offered

 the best and “only real relief” possible in settlement because defendants “would not have agreed” to

 direct-pay structure). 8 The question is not whether a claims-made settlement compares favorably to a

 hypothetical, non-existent settlement, but rather whether the Settlement is fair and reasonable on its

 own terms. See Casey, 2014 U.S. Dist. LEXIS 156553 (“The Court does not have the authority to

 impose a preferred payment structure upon the settling parties”); Lee, 2015 U.S. Dist. LEXIS 121998,

 at *81 (“a claims-made structured settlement is fair, reasonable, and adequate on its own terms”).

         The Agreement removes the risk that the class will recover nothing due to an unfavorable

 ruling on class certification, summary judgment, or any appeal therefrom. In exchange for removing

 such risk entirely, far from accepting a concomitant reduction in the potential damages, the Agreement

 provides virtually the same relief that could be awarded by a contested judgment on Sales Tax and

 Title and Tag Transfer fees – and provides even more recovery for possible Additional Fees which

 have never been awarded by any other court nor provided through settlement. Phillips Decl. at ¶¶ 47-

 49; see also, e.g., Id. (providing near-complete relief on a claims-made basis is “extraordinary” result);

 Wilson, 2016 U.S. Dist. LEXIS 15751, at *9 (same). For all such reasons, and as will be more fully


 8
  Moreover, even were Defendants willing to settle on a direct-pay model, which would inevitably
 mean significantly less payment per class member than under a claims-made model, Plaintiffs and their
 counsel do not believe such a settlement would have been fairer to class members. See In re Cendant
 Corp. Litig., 264 F.3d 201, 250-51 (3d Cir. 2001) (explaining why a defendant can offer a higher
 percentage recovery in a claims-made class settlement). As the Southern District cogently explained,
 “[n]egotiating for a smaller amount to go to Class Members would, in effect, unfairly reward some
 Class Members for their own indifference at the expense of those who would take the minimal step
 of returning the simple Claim Form to receive the larger amount.” Lee v. Ocwen Loan Servicing, LLC,
 2015 U.S. Dist. LEXIS 121998, at *57 (S.D. Fla. Sep. 14, 2015).
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 16 of 18 PageID 431



 explained in the Motion for Final Approval, Plaintiffs believe the Agreement is fair and reasonable to

 the Class.

         Finally, for the convenience of the Court, below is a proposed preliminary schedule outlining

 the dates set forth in the Settlement Agreement, which comports with the Schedule outlined in the

 proposed Order preliminarily approving of the proposed Settlement, which is affixed as Exhibit 1 to

 the Settlement Agreement.

                           PROPOSED PRELIMINARY SCHEDULE
  #                        Action                                         Deadline

  1     Website Notice Posted by Settlement             Forty-five (45) days after the Court enters a
        Administrator                                   Preliminary Approval Order (“PAO”)

  2     Deadline for Settlement Administrator to        Forty-five (45) days after entry of the PAO
        mail out direct mail notice

  3     Deadline for Settlement Class Members to        Forty-five (45) days after Notice Date (ninety
        opt-out of the Agreement                        (90) days after entry of the PAO)

  4     Deadline for submission of Notice of Intent     Forty-five (45) days after Notice Date (ninety
        to object to agreement                          (90) days after entry of the PAO)

  5     Deadline for Settlement Class Members to        Thirty (30) days after Final Approval Hearing
        file claims.

  6     Deadline for Class Counsel to file their        Thirty (30) days of expiration of the deadlines
        Motion for Final Approval of the                to request exclusion or file Notice of Intent
        Settlement, application for attorneys’ fees,    to object to agreement (120 days after entry
        costs and expenses, and for a service award     of PAO)
        for Plaintiff.

  7     Deadline for Settlement Administrator to file Ten (10) days before Final Hearing
        proof of completion of Notice, along with
        complete and accurate Opt-Out list

  8     Final Approval Hearing                          At least 135 days after entry of PAO (fifteen
                                                        (15) days after deadline for Class Counsel to
                                                        file the Motion for Final Approval)
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 17 of 18 PageID 432



                                           CONCLUSION

         Plaintiff respectfully requests that the Court grant preliminary approval of the proposed

 settlement (attached as Exhibit A), and enter an order of preliminary approval that includes the content

 of the proposed order attached as Exhibit 1 to the Agreement. The proposed preliminary approval

 order approves the form of notice to be given to the class, establishes a schedule and process for the

 submission of any objections or requests for exclusion from the class, and provides for a fairness

 hearing to be held by the Court. Plaintiff anticipates later requesting final approval of the settlement

 in advance of the fairness hearing.

         Dated: November 27, 2019

 Respectfully submitted,


                                                         By: /s/ Jake Phillips
                                                         Jacob L. Phillips
                                                         FBN: 0120130
                                                         Edmund A. Normand
                                                         FBN: 865590
                                                         Normand PLLC
                                                         3165 McCrory Place, Ste. 175
                                                         Orlando, FL 32803
                                                         (407) 603-6031
                                                         service@ednormand.com
                                                         ed@ednormand.com


                                                         Christopher Lynch
                                                         FBN 331041
                                                         Christopher J. Lynch, P.A.
                                                         6915 Red Road, Suite 208
                                                         Coral Gables, Florida 33143
                                                         Telephone: (305) 443-6200
                                                         Facsimile: (305) 443-6204
                                                         Clynch@hunterlynchlaw.com
                                                         Lmartinez@hunterlynchlaw.com

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically
 filed with the Clerk of Court by using CM/ECF system this 27th day of November, 2019. I also certify
Case 6:18-cv-01598-WWB-EJK Document 44 Filed 11/27/19 Page 18 of 18 PageID 433



 that the foregoing document is being served this day on all counsel of record identified on the Service
 List in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in the some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notices of Electronic Filing.

                                                               Respectfully submitted,
                                                               /s/ Jake Phillips
                                                               Jacob L. Phillips



                                           SERVICE LIST

 ADD DENTONS

 Robert Alden Swift
 FBN: 0018518
 Christine A. Wasula
 FBN: 0148164
 Cole, Scott & Kissane, P.A.
 Tower Place, Suite 400
 1900 Summit Tower Blvd.
 Orlando, Florida 32810
 robert.swift@csklegal.com
 christine.wasula@csklegal.com

 Attorneys for Defendant
